Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This is Final action in response to communications received on 10/9/2021. Claims 10-18 were previously cancelled. Claim 9 is now cancelled.  Claims 1-3, 5, 6, 8, 19, 21, 26, 28, and 29 have been amended.  Therefore, claims 1-8 and 19-29 are pending and addressed below. 
Claim Objections
Claims 1, 19, and 21 are objected to because of the following informalities:  
Claim 1 recites, “includes participant identifiers associated with each of the merchant”.  The word “merchant” should be “merchants”.
Claim 1 recites, “assessing whether the respective geographical locations of the merchant and the account holder who is the one said member with the participant identifier are in the same vicinity”.  This claim should recite “a same vicinity” since “same vicinity” was never recited previously in the claim.
Claim 19 recites, “assessing whether the respective geographical locations of the merchant and the account holder who is the one said member with the participant identifier are in the same vicinity”.  This claim should recite “a same vicinity” since “same vicinity” was never recited previously in the claim.
Claim 21 recites, “assessing whether the respective geographical locations of the merchant and the account holder who is the one said member the same vicinity”.  This claim should recite “a same vicinity” since “same vicinity” was never recited previously in the claim.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
 The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 and 19-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As to claims 1, 19, and 21
Claims 1, 19, and 21 recite, “assessing whether the respective geographical locations of the merchant and the account holder who is the one said member with the participant identifier are in the same vicinity by way of a predetermined navigation time algorithm using a predetermined mode of transportation to determine that a travel time therebetween, using the predetermined mode of transportation, is within a predetermined time limit, and if so then determining with a level of certainty whether the transaction was a first said transaction between the merchant and the account holder who is the one said member with the participant identifier.” The specification does not explain that “determining with a level of certainty whether the transaction was a first said transaction between the merchant and the account holder who is the one said member with the participant identifier” is done only if and after the step of “assessing whether the respective geographical locations of the merchant and the account holder who is the one said member with the participant identifier are in the same vicinity by way of a predetermined navigation time algorithm using a predetermined mode of transportation to determine that a travel time therebetween, using the predetermined mode of transportation, is within a predetermined time limit”.  Paragraph 0036 discusses determining if a merchant and member are in the same vicinity but incentives are given to local customers only if the travel time to the local merchant is below a predetermined threshold and not to determine with a level of certainty whether a transaction is a first transaction between the merchant and the account holder.  Paragraph 0038 discusses determining if a merchant and member are in the same vicinity and if they are a business rule is triggered by which the merchant will make a donation to a local charity.  Paragraph 0053 states, “Accordingly, it is is being done if the assessing step determines that merchant and the customer are in the same vicinity.  Paragraphs 0088, 00101, and 00186  discuss the determining that the member is likely to have conducted a first transaction but these paragraphs do not do the determining step if it is assessed that the merchant and the customer are in the same vicinity.  The specification does not support “assessing whether the respective geographical locations of the merchant and the account holder who is the one said member with the participant identifier are in the same vicinity by way of a predetermined navigation time algorithm using a predetermined mode of transportation to determine that a travel time therebetween, using the predetermined mode of transportation, is within a predetermined time limit, and if so then determining with a level of certainty whether the transaction was a first said transaction between the merchant and the account holder who is the one said member with the participant identifier.” 
Claims 2-8, 20, and 22-29 depend directly or indirectly from one of the independent claims 1, 19, or 21 and are also rejected under 35 U.S.C. §112(a) as failing to comply with the written description requirement based on such claim dependency.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-8 and 19-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, “the transaction occurs in a payment processing system having a plurality of said merchants conducting said transactions on respective accounts issued to respective said account holders by respective issuers.”  It is unclear to which “said transactions” and “said account holders” the claim is referring.  All previous claim limitations recite only one transaction when reciting “a transaction associated with a merchant” and “the transaction occurs”.  The claim did not prior to the limitation “said transactions” recite multiple transactions. As such, it is unclear to which “said transactions” the claim is referring.  Also, all previous claim limitations recite only one account holder when reciting “an account issued to an account holder
 Claim 19 recites, “receiving information resulting from a transaction with a merchant that was conducted on an account issued to an account holder by an issuing bank, wherein: the transaction occurs in a payment processing system having a plurality of said merchants, each having a geographical location, conducting said transactions on respective accounts issued to respective said account holders. It is unclear to which “said merchants”, “said transactions”, and “said account holders” the claim is referring.  All previous claim limitations recite only one merchant, one transaction, and one account holder.  The claim did not prior to the limitation “said merchants” recite multiple merchants.  As such, it is unclear to which “said merchants” the claim is referring.  Also, all previous claim limitations recite only one transaction when reciting “a transaction with a merchant” and “the transaction occurs”.  The claim did not prior to the limitation “said transactions” recite multiple transactions.  Also, all previous claim limitations recite only one account holder when reciting “an account issued to an account holder” and “the account holder”.  The claim did not prior to the limitation “said account holders” recite multiple account holders. As such, it is unclear to which “said account holders” the claim is referring.  Therefore, claim 19 is indefinite.  For purpose of examination, “having a plurality of said merchants conducting said transactions on respective accounts issued to respective said account holders by respective issuers” will be interpreted as “having a plurality of merchants conducting transactions on respective accounts issued to respective account holders by respective issuers”.
Claim 21 recites, “the transaction occurs in a payment processing system having a plurality of said merchants conducting said transactions on respective accounts issued to respective said account holders by respective issuers.”  It is unclear to which a transaction with a merchant” and “the transaction occurs”.  The claim did not prior to the limitation “said transactions” recite multiple transactions.  Also, all previous claim limitations recite only one account holder when reciting “an account issued to an account holder” and “the account holder”.  The claim did not prior to the limitation “said account holders” recite multiple account holders. As such, it is unclear to which “said account holders” the claim is referring.  Therefore, claim 21 is indefinite.  For purpose of examination, “having a plurality of said merchants conducting said transactions on respective accounts issued to respective said account holders by respective issuers” will be interpreted as “having a plurality of merchants conducting transactions on respective accounts issued to respective account holders by respective issuers”.
Claims 2-8, 20, and 22-29 depend directly or indirectly from one of the independent claims 1, 19, or 21 and are also rejected based on such claim dependency.
Claim 8 recites, “a total of donations by other said merchants to other said affinity entities due to the member with the participant identifier having conducted other said transaction with other said merchants…that the merchant will make an additional said donation to an additional said affinity entity”  It is unclear to which “other said affinity entities” that claim is referring since the earlier part of claim 8 recite the affinity entity (meaning only one) and claim 7, on which claim 8 depends, also recites an affinity  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 and 19-29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Independent claim 1 recites, “A computer-network implemented method for promoting one or more merchants of a marketing program to one or more members of the marketing program, each of the one or more merchants having a corresponding merchant profile that includes a geographical location and each of the one or more members having a corresponding member profile that includes a geographical location,  wherein the one or more member profiles and the one or more merchant profiles of the marketing program are stored on a data storage device, each of the one or more member profiles including a participant identifier of the corresponding member, the method being performed by hardware executing software and comprising: detecting an occurrence of, and receiving or accessing data associated with, a transaction associated with a merchant of the one or more merchants on an account issued to an account holder who is one said member, wherein: the transaction occurs in a payment processing system having a plurality of said merchants conducting said transactions on respective accounts issued to respective said account holders by respective issuers; the transaction on each said account is acquired for clearing and settlement by an acquirer for the merchant through a transaction handler in communication with both the issuer of the account and the acquirer for the merchant, and the issuer sends the authorization response for the transaction to the merchant through the transaction handler and the acquirer in response to an authorization request sent to the issuer from the merchant through the transaction handler and the acquirer; and information from the detected said transaction is derived from an authorization response generated by a payment processing system to communicate that the transaction between the merchant and the account holder on the account issued to the account holder is authorized by an issuer associated with the account and includes participant identifiers associated with each of the merchant and the account holder who is the one said member; assessing whether the respective geographical locations of the merchant and the account holder who is the one said member with the participant identifier are in the same vicinity by way of a predetermined navigation time algorithm using a predetermined mode of transportation to determine that a travel time therebetween, using the predetermined mode of transportation, is within a predetermined time limit, and if so then determining with a level of certainty whether the transaction was a first said transaction between the merchant and the account holder who is the one said member with the participant identifier; based on the determined level of certainty, generating one or more incentives for the account holder who is the one said member with the participant identifier, wherein the one or more incentives are accessible via a link Universal Resource Locator (URL) unique to the member with the participant identifier; communicating the link URL to a logical address corresponding to the account holder who is the one said member with the participant identifier; monitoring, receiving, and storing in the data storage device, electronic signals representing data related to online user activity of the one or more members to detect the online user activity of the account holder who is the one said member; and triggering, as a result of detecting the online user activity of the account holder who is the one said member with the participant identifier, a determination of whether the member with the participant identifier followed the link URL.”
Independent claim 19 recites, “A method performed by hardware executing software, wherein the method comprises a plurality of steps, and the steps include: receiving information resulting from a transaction with a merchant that was conducted on an account issued to an account holder by an issuing bank, wherein: the transaction occurs in a payment processing system having a plurality of said merchants, each having a geographical location, conducting said transactions on respective accounts issued to respective said account holders, each having a geographical location, by respective issuers; the transaction on each said account is acquired for clearing and settlement by an acquirer for the merchant through a transaction handler in communication with both the issuer of the account and the acquirer for the merchant, and the issuer sends the authorization response for the transaction to the merchant through the transaction handler and the acquirer in response to an authorization request sent to the issuer from the merchant through the transaction handler and the acquirer; and the received information from the transaction is derived from an authorization response generated by a payment processing system to communicate that the transaction between the merchant and the account holder on the account issued to the account holder is authorized by an issuer associated with the account and includes participant identifiers associated with the merchant and the account holder; assessing whether the respective geographical locations of the merchant and the account holder are in the same vicinity by way of a predetermined navigation time algorithm using a predetermined mode of transportation to determine that a travel time therebetween, using the predetermined mode of transportation, is within a predetermined time limit, and if so then determining with a level of certainty whether the transaction was a first said transaction that had been conducted on the account between the merchant and the account holder; based on the determined level of certainty, generating an incentive for the account holder to conduct a second said transaction with the merchant on the account; communicating the incentive to a logical address corresponding to a web-enabled mobile computing device associated with the account holder, wherein the incentive includes a link to a website corresponding to the merchant; and monitoring, receiving, and storing data related to online user activity of the web-enabled mobile computing device to determine that the web-enabled mobile computing  and used the incentive to conduct the second said transaction on the account.
Independent claim 21 recites, “A method performed by hardware executing software, wherein the method comprises a plurality of steps, and the steps include: receiving information resulting from a transaction with a merchant, having a geographical location, that was conducted on an account issued to an account holder, having a geographical location, by an issuing bank, wherein: the merchant has a merchant profile that includes a geographical location; and the account holder has an account holder profile that includes a geographical location and a participant identifier; the transaction occurs in a payment processing system having a plurality of said merchants conducting said transactions on respective accounts issued to respective said account holders by respective issuers; the transaction on each said account is acquired for clearing and settlement by an acquirer for the merchant through a transaction handler in communication with both the issuer of the account and the acquirer for the merchant, and the issuer sends the authorization response for the transaction to the merchant through the transaction handler and the acquirer in response to an authorization request sent to the issuer from the merchant through the transaction handler and the acquirer; and the received information from the transaction is derived from an authorization response generated by a payment processing system to communicate that the transaction between the merchant and the account holder on the account issued to the account holder is authorized by an issuer associated with the account; assessing whether the respective geographical locations of the merchant and the account holder are in the same vicinity by way of a predetermined navigation time algorithm using a predetermined mode of transportation to determine that a travel time therebetween, using the predetermined mode of transportation, is within a predetermined time limit, and if so then determining with a level of certainty whether the transaction was a first said transaction that had been conducted on the account between the merchant and the account holder; based on the determined level of certainty, generating an incentive, accessible via a logical address corresponding to a web-enabled mobile computing device associated with the account holder with the participant identifier in the account holder profile, for the account holder to conduct a second said transaction with the merchant on the account; communicating the incentive to the logical address corresponding to the web-enabled mobile computing device associated with the account holder, wherein the incentive includes a link for a Universal Resource Locator (URL) to a website corresponding to the merchant; monitoring, receiving, and storing data related to online user activity of the web-enabled mobile computing device to determine that the web-enabled mobile computing device accessed the website and used the incentive to conduct the second said transaction on the account; triggering, as a result of the monitoring of the online user activity of the account holder with the participant identifier, a determination of whether the account holder with the participant identifier followed the link to a website corresponding to the merchant; and triggering, as a result of determining that the account holder with the participant identifier followed the link to a website corresponding to the merchant, a transaction communication sent to the logical address corresponding to the web-enabled mobile computing device associated with the account holder,  wherein a content of the communication is a survey.
Step 2A, Prong 1:  These limitations are drafted in methods and under the broadest reasonable interpretation, the bolded limitations are directed to commercial interactions such as advertising, marketing, and sales activities and personal behaviors since the claims assessing data associated with a transaction and provide incentives between a merchant and a member based on assessing if a merchant and member are in the same vicinity based on geographical location.  
Step 2A, Prong 2:  This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements (non bolded limitation above) of a data storage device, via a unique URL, electronic signals, a link to a website, a logical address corresponding to a web-enabled mobile computing device, and a payment processing system are just generic computing elements. These elements are recited a high level of generality and are just generic computing elements, such that such that they amounts to no more than mere instructions to apply the exception using a computer.  Accordingly, these additional elements when considered individually or as a whole do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims are directed to an abstract idea.
Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional 
Dependent claims 2-8, 20, and 22-29, when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. §101 because the additional recited limitations fail to establish that the claims are not directed to the same abstract idea of Independent Claims 1, 19, and 21 without significantly more.  
Claim 2 recites, “determining with a level of certainty whether the transaction was conducted in-person by the account holder who is the one said member with the participant identifier”, which is also part of the abstract idea described above since it is directed to a sales activities.
Claim 3 recite, wherein “an account issued to the account holder who is the one said member with the participant identifier was used to pay the merchant for the transaction”, which is further limiting the account of independent claim 1 and is also part of the same abstract idea of claim 1.
Claims 4 and 24 recite, “wherein the transaction was not a "card not present" transaction”, which can be interpreted as paying with cash, which is also just sales activities.
Claim 5 recite, “wherein the account holder who is the one said member with the participant identifier paid the merchant in cash for the transaction rather than via a debit account or a credit account.”  Paying with cash is also sales activities.
Claim 6 recites, “wherein when the respective geographical locations of the merchant and the account holder who is the one said member with the participant identifier are in the same vicinity, then assessing whether a geographical location of an affinity entity predetermined by the account holder who is the one said member with the participant identifier is in the same vicinity by way of the predetermined navigation time algorithm using the predetermined mode of transportation to determine that a travel time between the affinity entity and at least one of the merchant and the account holder who is the one said member with the participant identifier is within a predetermined time limit and if so then triggering a business rule by which the merchant will make a donation to the affinity entity.”  This is also part of the same abstract idea of claim 1 of certain methods of organizing human activity such as managing personal behavior between people.
Claims 7 and 27 recite, “triggering, as a result of determining that the member with the participant identifier followed the URL, a business rule by which the merchant will make a donation to an affinity entity”, which is directed to sales activities.
Claim 8 recites, “triggering, as a result of determining that the account holder who is the one said member with the participant identifier followed the URL, a post-transaction communication sent to the logical address corresponding to the account holder who is the one said member with the participant identifier, wherein a content of the communication is selected from the group consisting of: a summary of the 
Claim 20 recites, “a non-transient computer readable medium comprising software which, when executed by hardware, performs the method of Claim 19”, which is just a generic computing element to perform the abstract idea of claim 19.
Claim 22 recites, “determining with a level of certainty whether the transaction was conducted in-person by the account holder with the participant identifier”, which is just sales activities.
Claim 23 recites, wherein “an account issued to the account holder with the participant identifier was used to pay the merchant for the transaction”, which is further limiting the account of independent claim 21 and is also part of the same abstract idea of claim 21.
Claim 25 recites, “wherein the member with the participant identifier paid the merchant in cash for the transaction rather than via a debit account or a credit account.”  Paying with cash is also sales activities.
Claim 26 recites, “determining with a level of certainty whether respective geographical locations of the merchant and the member with the participant identifier are in the same vicinity”, which is directed to a mental process of making an observation.
Claim 28 recites, “A non-transient computer readable medium comprising the software which, when executed by the hardware, performs the method of Claim 21, which is just a generic computing element to perform the abstract idea of claim 21.
Claim 29 recites, “A non-transient computer readable medium comprising the software which, when executed by the hardware, performs the method of Claim 1, which is just a generic computing element to perform the abstract idea of claim 1.
Therefore, the dependent claims further define the abstract idea of the independent and when considered individually or as a whole, they are not significantly more.  Therefore, the claims are ineligible.
Potentially Allowable Subject Matter
Claims 1-8 and 19-29 are potentially allowable subject matter once all of the above rejections have been overcome.
 The previously applied references of Kumar (U.S. Patent No. 9,619,831), Carlson (P. G. Pub. No. 2017/0098234), Tietzen (P. G. Pub. No. 2015/0142544), Thakkar (P. G. Pub. No. 2015/0058107), or Roberts (P. G. Pub. No. 2013/0282458) teach all of the claim limitations of the claims filed on 5/14/2021. Kumar teaches most of the independent claims including promoting a marketing program between a merchant and a member by determining if a transaction is the first transaction.  Carlson teaches communicating a URL to a logical address corresponding to the account holder and monitoring, receiving, and storing online activity data to determine that the member following the URL. Roberts teaches that the ULR is unique to the member.  Thakkar teaches triggering a business rule by which the merchant will make a donation to an affinity entity as a result of determining that the member followed the URL.  Tietzen teaches determining with a level of certainty whether the transaction was conducted in person.  Carlson also teaches also teaches the amended language (as filed on 10/9/2021) of the payment processing system and the clearing and settlement of a transaction between a merchant, an issuer, and a member using a transaction handler and an acquirer.  
Further searching found Ogden (P. G. Pub. No. 2018/0047091), which teaches assessing whether the respective geographical locations of the merchant and the account holder who is the one said member with the participant identifier are in the same vicinity by way of a predetermined navigation time algorithm using a predetermined mode of transportation to determine that a travel time therebetween, using the predetermined mode of transportation, is within a predetermined time limit.  if the assessing step determines that a travel time between a merchant and the account holder is within a predetermined time limit.  
Further searching found Tietzen (P. G. Pub. No. 2014/0136300), which teaches the assessing of a geographical location between member, merchant, and affinity entity, but does not determine if a transaction is a first transaction with a merchant after doing the assessing step.
 Further searching did not find determining with a level of certainty whether the transaction was a first said transaction between the merchant and the account holder who is the one said member with the participant identifier being done only if the assessing step determines that a travel time between a merchant and the account holder is within a predetermined time limit.  
Response to Argument
With regards to the 101 rejection, on pages 10-11, the Applicant points to Enfish, MCRO, and NVVIDIA, and states, “The present claims, as amended, provide processing for data generated from the processing of transactions conducted by purchasers with merchants. Recognition of the processing of the transactions is made by way of methods, non-transitory computer readable storage medium, and systems. Applicant asserts that this improves the capabilities associated with transaction processing by extending and enhancing existing transaction processing capabilities and 
On page 11, the Applicant states, “Independent claims 1, 19, and 21, as amended, are patent eligible because the particular ordered combination of elements recited in these claims are used to establish a connection with an Internet server hardware system in an unconventional manner for the processing of data generated from the processing of transactions conducted by purchasers with merchants. In light of the case of BASCOM, this particular arrangement provides an improvement and transforms the abstract idea (i.e., a method for processing data for purchase 
On pages 11-12, the Applicant states, “Independent claims 1, 19, and 21, as amended, are not drawn to a computer program per se but rather are directed to hardware executing software. One skilled in the art would understand that the hardware is not mere program/software code, but rather an electrical system with power and data interconnects, and hardware configured to perform certain functions such as communicate and store data and process information in predetermined ways. While some of the functionality of the Internet server hardware system may be dictated by program/software code, that code itself cannot perform the functions of the Internet server hardware system recited in the claims. For example, in order to perform the limitations as recited in the claims, as amended, the hardware must have: (i) an input to receive the information, as code alone cannot perform this function; (ii) the storage and processing hardware to perform this function, as code alone cannot perform this function; (iii) an electrical connection to the network, and the necessary electrical hardware to receive and process the network signaling that makes up the location information, as code alone cannot perform this function; (iv) the processing hardware to perform the recited functions, as code alone cannot perform these functions; and (v) the network electrical connection and signal generation hardware to perform these Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224, 110 USPQ2d 1976, 1984 (2014). See also OIP Techs. v. Amazon.com, 788 F.3d 1359, 1364, 115 USPQ2d 1090, 1093-94 (Fed. Cir. 2015) ("Just as Diehr could not save the claims in Alice, which were directed to ‘implement[ing] the abstract idea of intermediated settlement on a generic computer’, it cannot save OIP's claims directed to implementing the abstract idea of price optimization on a generic computer.").  As explained in the 101 rejection above, the hardware used in the claims is just generic and just because the claims recite hardware executing software, the software is mere instructions to implement an abstract idea on a computer which has been found by the court not to make the claims eligible (see MPEP 2106.05(f)). Therefore the Examiner is not persuaded.
With regards to the 103 rejections, the Applicant did not provide any arguments about the references not teaching the claim language and stated, “At least the above limitations, as recited, are neither disclosed, taught, nor implied by the teachings, suggestions or motivations of Kumar (U.S. Patent No. 9,619,831), Carlson (P. G. Pub. No. 2017/0098234), Tietzen (P. G. Pub. No. 2015/0142544), Thakkar (P. G. Pub. No. 2015/0058107), or Roberts (P. G. Pub. No. 2013/0282458), either alone or in combination.”  Since not arguments were presented, the Examiner is not persuaded.
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIE P. BRADY whose telephone number is (571)272-4855. The examiner can normally be reached Tues-Thurs 6:00 - 2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571)270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MARIE P BRADY/Primary Examiner, Art Unit 3621